DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-5, 7-8 and 10-22 are allowed.
As to claim 1 prior art fails to teach and or suggest second IC die stacked on the first IC die; an interface disposed between the first IC die and the second IC die, wherein the interface comprises: a plurality of hybrid layer pins corresponding to the second IC die; a plurality of hybrid layer bumps corresponding to the first IC die; and a plurality of vertical top metal elements corresponding to the first IC die, wherein the plurality of hybrid layer pins connect to the plurality of hybrid layer bumps which connect to the plurality of vertical top metal elements; and a power distribution structure connected to the interface, the power distribution structure comprising; at least one Through-Silicon Via (TSV) connected to a power supply, and a ladder structure connected to the at least one TSV and the interface.
As to claim 13 prior art fails to teach and or suggest wherein the interface comprises: a plurality of hybrid layer pins corresponding to the second IC die, a plurality of hybrid layer bumps corresponding to the first IC die, and 3S/N: 15/516,966 a plurality of vertical top metal elements corresponding to the first IC die, wherein the plurality of hybrid layer pins connect to the plurality of hybrid layer bumps which connect to the plurality of vertical top metal elements; and a power distribution structure connected to the interface, wherein the power distribution structure passes through the first IC die, the power distribution structure comprising: at least one Through-Silicon Via (TSV) connected to a power supply, and a ladder structure connected to the least one TSV and the interface, wherein the ladder structure comprises a plurality of horizontal elements connected by a plurality of vertical elements.
As to claim 17 prior art fails to teach and or suggest  providing a first integrated circuit (IC) die comprising a first functional element; stacking a second IC die comprising a second functional element on the first IC die; providing a first package bump on the first IC die, the first package bump being configured to connect to a first power supply providing a second package bump on the second IC die, the second package bump being configured to connect to a second power supply; and 4S/N: 15/516,966 forming a power distribution structure in the first IC die, the power distribution structure comprising at least one Through-Silicon Via (TSV) connected to [[a]] the first power supply and a ladder structure connected to the at least one TSV and the interface, wherein the ladder structure comprises a plurality of horizontal elements connected by a plurality of vertical elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408.  The examiner can normally be reached on M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896